Citation Nr: 0831241	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-20 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to 
September 1988.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
rating decision of the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board also notes that the veteran's appeal for 
restoration of a monthly entitlement amount for a dependant 
step-daughter was resolved by a January 2008 decision 
restored the veteran's right to this monthly entitlement 
amount from September 1, 1996, to September 14, 2000.

In June 2008, the veteran's representative at the time, the 
North Carolina Division of Veterans Affairs (NCDVA), in 
accordance with NCDVA policy, revoked its own Power of 
Attorney (VA Form 21-22) to continue providing accredited 
representation in all matters pertaining to the veteran.  On 
August 1, 2008, the Board informed the veteran by letter that 
NCDVA had withdrawn as his representative and that Board 
review of his case would be delayed for 30 days to give the 
veteran time to appoint another representative to assist with 
his appeal or to let the Board know if he wanted to represent 
himself.  He was also informed that if he did not respond 
within 30 days, the Board would assume that he did not desire 
representation.  The veteran did not respond to this letter.


REMAND

The veteran seeks an increased rating for lumbosacral strain, 
currently rated as 40 percent disabling.  The record reflects 
that he was most recently afforded VA examinations to 
determine the current degree of severity of his low back 
disability in October 2005.  Those examinations did not 
disclose any significant neurological impairment from the 
veteran's low back disability.  Subsequent medical evidence 
suggests that the disability has increased in severity.  For 
example, a November 2006 VA orthopedics consult note reflects 
an impression of severe lumbar sciatica.  However, the VA 
outpatient records do no provide sufficient information for 
rating purposes.

The Board also notes that in a September 2007 statement, the 
veteran reported that there existed pertinent Social Security 
Administration (SSA) records.  VA made an initial records 
request in September 2005 but there only appears to be of 
record an SSA data form indicating that the veteran's claim 
was denied.  That SSA claim having been denied 
notwithstanding, there may still exist records in SSA's 
custody, including private medical records, that would be 
relevant to the veteran's claim.  

In a September 2004 statement, the veteran indicated that 
medical records from the Pinehurst Surgical Clinic would 
support his claim, but no such records have been associated 
with the claims folders.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC) in Washington, D.C. 
for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any pertinent evidence identified but 
not provided by the veteran, to include 
pertinent records from the Pinehurst 
Surgical Clinic.

2.  If the RO or the AMC is unable to 
obtain a copy of any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
outstanding evidence.

3.  The RO or the AMC should request from 
the Social Security Administration (SSA) 
a copy of all disability determinations 
for the veteran and a copy of the records 
upon which the determinations were based.  

4.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected lumbosacral strain and 
residuals of head trauma with headaches.  
The claims folders must be made available 
to and reviewed by the examiner.

Of cardinal significance in this 
examination is the description by the 
examiner of the extent and manifestations 
of any neurological impairment, to 
include lumbar radiculopathy or sciatica, 
resulting from the veteran's service-
connected low back disability.

In addition to the neurological inquiry, 
the examination is to focus as well on 
the orthopedic dimensions, i.e., the 
lumbosacral strain.

All indicated studies, including range of 
motion studies in degrees, should be 
performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner also should identify the 
nature, severity and frequency of the 
veteran's headaches. 

The examiner should also provide an 
opinion concerning the impact of the 
service-connected low back disability and 
the residuals of head trauma on the 
veteran's ability to work, to include 
whether they render him unemployable.  
The rationale for all opinions expressed 
should also be provided.

5.  Thereafter, the RO or the AMC should 
review the claims folders and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  The RO or the AMC should also 
undertake any other indicated 
development.

7.  Thereafter, the RO or the AMC should 
readjudicate the issues on appeal in 
light of all pertinent evidence and legal 
authority, to include consideration of 
whether a separate rating is warranted 
for any neurological impairment 
associated with the veteran's back 
disability.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue to the veteran a supplemental 
statement of the case and afford him the 
appropriate opportunity for response 
before the claims files are returned to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

